GRAY, Justice
(concurring).
I agree with Chief Justice ARCHER that this cause must be reversed and remanded. I do not agree that the trial, court apparently granted appellees a judgment on a claim of limitations. He made no finding of limitation and appellees do not, by their brief, defend their judgment on that ground. Moreover the evidence is' not sufficient to support a finding of limitation by this Court.
*227■ From the evidence before us there is no difficulty in determining the location of the east line of the J. S. Gunter and the west line of the Richardson. However we cannot so locate it on the ground and for this reason and purpose the cause must he reversed and remanded. In view of such remand it is appropriate to direct ■ attention to calls controlling the location of this line on the ground.
As stated by Chief Justice ARCHER the trial court found that the evidence was insufficient to locate the northwest and southwest corners of the Wright ten acre tract. These corners are called for in the field notes of the J. S. Richardson tract which is called to begin at the southwest corner of this ten acre tract. However in spite of this fact and the further fact that the original field notes of the Gunter tract calls for its east line to be the west line of the Richardson and on the above, finding the trial court entered the judgment supra.
At the trial the parties stipulated that the northwest corner of plaintiff’s property (the Gunter tract) is also the southwest corner of the Howell tract. This stipulation, though correct, is not controlling. The true location of the Gunter tract according to its original field notes is the question to be determined.
On March 13, 1906 the State issued to F. M. Richardson (the common source of title) a patent to 160 acres of land in Jasper County and known as the S. E. ¼ of Sec. 62, H. & T. C. Ry. Co., Cert. 187. The field notes of this tract begin and close on the Jasper-Newton county line. The land is described as being in Jasper county and lying west of this line. The east boundary line of the Arden Wright ten acre tract is also this county line. See map in Chief Justice ARCHER’S opinion supra.
The grant of the Wright ten acre tract was senior to the grant of the Richardson tract which was senior to the Gunter grant.
We do not find in the record before us the original field notes, of the Wright ten acre tract. There is however in the record the deed from Jackson Wright et ux. to L. A. Wright conveying this ten acre tract and which deed describes the tract. The field notes of the original deed from F. M. Richardson to J. S. Richardson supra (this being the original grant) calls for it to begin at the S. W. corner of the ten acre tract; Thence S. 60 deg. 30' W. 475 varas to a stake for corner; Thence N. 648 varas to a stake in the S. line of the Howell; Thence back to the Wright ten acre tract, and thence with its west line to the place of beginning. We here note that the original southwest corner of the Richardson tract is called to be at a stake 475 varas “S. 69 deg. 30' W.” from its beginning point, and further note that its west line is called to run north from that stake “to a stake in the S. line of” the Howell for the northwest corner of the tract. Regardless of the calls in the original field notes of the Gunter F. M. Richardson had, some nine years prior thereto, conveyed the J. S. Richardson land and in describing the Gunter tract (then conveyed) he called for it -to begin with the J. S. Richardson and to go to the west line of the 160 acre tract, described in the beginning, as being the S. E. ¼ of Section 62, H. & T. C. Ry. Co., and to run north with that line to the Howell tract.
We think it conclusively appears that the southwest corner and the northwest corner of the J. S. Richardson are respectively the southeast and northeast corners of the Gunter and that the west line of the Richardson is the east line of the Gunter. The parties do not contend differently from this last statement but disagree as to the correct location of this line. As shown on the map supra appellants contend the line is C to B while appellees say it is 2 to 3. The true location of this line is to be found in the original field notes of the grant to L. S. Richardson. These calls are set out supra.
*228The call for the S. W. corner of the L. S. Richardson is called to be a stake 475 varas “S. 69 deg. 30'' W.” of the S. W. corner of the Wright ten acre tract and its west line is called to run north from that stake to a stake in the south line of the Howell. These stakes were not found. This being true then it must be presumed that the stake for the southwest corner was set at the distance called for. 7 Tex.Jur. p. 174, Sec. 41. From this point said west line is called to run north to the south line of the Howell (a stake). As we understand the record the true location of the south line of the Howell is not in dispute. If this is true then the call “north” to that line must be given effect. See 7 Tex.Jur. p. 183, Sec. 47 and the northwest corner of the L. S. Richardson is thus located and also the northeast corner of the Gunter. However before either of these corners or the west line of the L. S. Richardson can be located it is necessary to find the beginning point of the L. S. Richardson which is the southwest corner of the Wright ten acre tract.
On the finding of insufficient evidence to locate the calls for the Wright ten acre tract supra we are unwilling to let this judgment stand for the reason that we cannot say from the record before us that the L. S. Richardson and Gunter tracts have been located in keeping with the description of those tracts by the grantor.
What has been said is sufficient to show that the line in dispute (the west line of the Richardson or the east line of the Gunter the same being identical) is to be located on the ground by beginning at the southwest corner of the Wright ten acre tract; Thence “S. 69 deg. 30' W.” 475 varas for corner; Thence “North” to the south line of the Howell for the northeast corner. This corner then is the beginning of the Gunter and also the closing point of its field notes and controls over the call for distance (250 varas) from the agreed northwest corner. The evidence in the record shows the true location of the line in dispute.